UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-7833



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KELLY WAYNE WALDROP,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CR-99-50, CA-01-496)


Submitted:   March 26, 2002                 Decided:   April 16, 2002


Before WILLIAMS, MICHAEL, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kelly Wayne Waldrop, Appellant Pro Se.  Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kelly Wayne Waldrop seeks to appeal the district court’s order

dismissing his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2001).   We have reviewed the record and the district court’s

opinion and find no reversible error.          Accordingly, we deny a

certificate   of   appealability   and    dismiss   the   appeal   on   the

reasoning of the district court.         See United States v. Waldrop,

Nos. CR-99-50; CA-01-496 (E.D.N.C. Sept. 17, 2001).          We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                               DISMISSED




                                   2